Citation Nr: 0320746	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  00-02 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


INTRODUCTION

The veteran served on active duty from December 1956 to 
December 1958.








The current appeal arose from an October 1998 rating decision 
of the Sioux Falls Medical and Regional Office Center (M&ROC) 
in Sioux Falls, South Dakota.  The
M&ROC denied entitlement to service connection for bilateral 
hearing loss.

The veteran and his wife provided oral testimony before the 
undersigned Veterans Law Judge sitting at the M&ROC in August 
2002.  A transcript of their testimony has been associated 
with the claims file.

In January 2003 the Board of Veterans' Appeals (Board) 
undertook internal development of the claim.  Additional 
evidence was associated with the claims file.

Statements of veteran on file make frequent reference to 
ringing or buzzing in the ears, thereby raising a claim of 
entitlement to service connection for tinnitus.  As this 
issue has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the M&ROC 
for clarification, initial consideration, and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

The probative, competent medical evidence of record discloses 
that that veteran's bilateral hearing loss cannot 
satisfactorily be totally dissociated from acoustic trauma to 
which he was exposed in active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5207 (West 2002);  
38 C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records were burned in the 1973 fire at 
the National Personnel Records Center; however, the remnants 
of these records show no ear abnormalities of the ears, a 
report of medical history noting a denial of ear problems, 
and a separation examination report showing bilateral 
whispered and spoken voice hearing of 15/15.

The veteran's record of service (DD-214) shows his military 
occupational specialty was armor intelligence specialist.

The veteran filed a claim of entitlement to service 
connection for bilateral hearing loss in March 1998.

A September 1998 VA audiological examination of the veteran 
shows he reported a history of military noise exposure from 
heavy weapons fire while serving in the Army Infantry.  He 
also reported a significant history of occupational noise 
exposure as a farmer.  He also reported recreational noise 
exposure as a hunter, but stated that he wore ear protection 
when shooting.  He was found to have bilateral sensorineural 
hearing loss.

An October 1998 private audiological evaluation report shows 
a diagnosis of bilateral high frequency sensorineural hearing 
loss.

VA conducted a special audiological examination of the 
veteran in May 2001.  He reported excessive military noise 
exposure as a gunner at which time no ear protection was 
provided.  He related that he trained other men as gunners.  
He reported occupational exposure as a farmer of 40 years 
duration.  Six to eight times yearly he engaged in shooting 
for target practice.  The examination concluded in a 
diagnosis of bilateral sensorineural hearing loss.  



The VA examiner opined that due to normal hearing on 
separation examination, noise exposure as a farmer for 40 
years, and target shooting where cotton was the only source 
of hearing protection, it was less likely that the hearing 
loss was caused by military noise exposure.  The examiner 
added that occupational and recreational noise exposure and 
aging were significant factors that relate to hearing loss.

The veteran and his wife provided oral testimony before the 
undersigned Veterans Law Judge sitting at the M&ROC in August 
2002.  A transcript of their testimony has been associated 
with the claims file.  The veteran provided details as to his 
noise exposure both during and subsequent to service.

Evidence obtained in connection with internal development of 
the record undertaken by the Board in early 2003 included 
reports of audiological examinations conducted in 1996 and 
2002.  The veteran was diagnosed with bilateral 
sensorineural/noise induced hearing loss.  

JJL (initials), MD, a private physician, opined that the 
veteran certainly had hearing loss due in part to military 
service noise exposure and post service occupational 
exposure.  The examiner acknowledged that it was difficult to 
ascribe a percentage of contribution to the veteran's hearing 
loss from service and post service noise exposure.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post 
service development of a presumptive disease, such as organic 
disease of the nervous system, to a degree of 10 percent 
within one year from date of termination of such service, 
establishes a presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).


In the regulations implementing the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matter that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(1) (2002).

In the regulations implementing the VCAA, competent medical 
evidence is defined as evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements or opinions.

Competent medical evidence may also mean statements conveying 
sound medical principles found in medical treatises.  It 
would also include statements contained in authoritative 
writings such as medical and scientific article and research 
reports or analyses.  See 38 C.F.R. § 3.159(a)(2) (2002).  
See also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board recognizes that there is a heightened obligation to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule in cases in which records are 
presumed to have been or were destroyed while in the 
possession of the government.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).


Analysis

Preliminary Matter: Duties to Notify and Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the VCAA.  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 
2096, 2099-2100 (2000); 38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for bilateral hearing loss has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a favorable finding.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Appeals Management 
Center/Veterans Benefits Administration Evidence Development 
Unit/M&ROC (AMC/VBA EDU/M&ROC) would only serve to further 
delay resolution of the claim.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


Service Connection

VA and private medical records show a current diagnosis of 
bilateral sensorineural hearing loss.  Hickson, supra.  
Specifically, contemporary VA and private audiology 
examination reports show the veteran had bilateral defective 
hearing characterized as sensorineural in nature.

The veteran has reported that he has suffered from hearing 
difficulties since service, which he is competent to report.  
See 38 C.F.R. § 3.159.

The service medical records consist of burned remnants 
showing that there are no references to any hearing problems 
and that on separation bilateral whispered and spoken voice 
hearing test was normal.  See 38 U.S.C.A. § 5107; Alemany, 
supra; O'Hare, supra.

Resolving such doubt in the veteran's favor, the claim of 
entitlement to service connection for bilateral hearing loss 
turns to the question of whether the competent and probative 
evidence establishes that the current disability was actually 
incurred in or aggravated by the veteran's service.  That 
question involves both consideration of the facts as 
presented and the credibility of the evidence contained in 
the instant record.




Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 139 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

The claims file does contain service documentation of the 
veteran's military occupational specialty in armor.  He has 
testified that he was exposed to a noisy environment in view 
of his duties as a gunner instructor.  The evidentiary record 
is sufficient to show that he was exposed to a noisy 
environment in service.  He has also reported a post service 
employment as farmer also constituting a noisy environment.  
There is additional evidence in the record that he engaged in 
target practice.

On the one hand, the competent, probative evidence of record 
constituting the May 2001 VA audiology examiner discounts the 
veteran's current bilateral hearing loss as due to his noisy 
military service environment, but ascribes it to post service 
noise exposure.

On the other hand, a private audiology specialist has 
provided a competent, probative opinion relating at least 
part of the veteran's current bilateral hearing loss to his 
exposure to a noisy military environment.

While there is conflicting information as to the etiology of 
the veteran's current bilateral hearing loss, the evidence is 
at least in equipoise regarding whether the current bilateral 
hearing loss is due to military service and/or as opposed to 
post service environmental noise exposure.  See 38 U.S.C.A. 
§ 5107; Alemany, supra; O'Hare, supra.

The issue of chronicity or continuity of symptomatology need 
not be addressed when, as here, there is probative evidence 
of continuity of symptomatology and a nexus between the 
veteran's current disability and service.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The Board finds that the veteran's currently diagnosed 
bilateral hearing loss, is sufficiently linked to active 
service by resolving any doubt that may exist in his favor, 
thereby warranting entitlement to a grant of service 
connection.  38 U.S.C.A. §§ 1131, 5107;  38 C.F.R. §§ 3.102, 
3.303; Hickson, supra, O'Hare, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

